DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants filed Remarks on 3/2/2022 have been received and entered.
Claims 1-25 and 28 have been cancelled. 
New claims 32-38 are added. 
Claims 26-27 and 29-38 are pending and under examination. 
The rejection on claims 26, 27 and 29-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn because of the amendment.
The rejection on claims 26-27 and 29-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (new matter), as failing to comply with the written description requirement is withdrawn because of the amendment. 
The rejection on claims 26-27 and 29-31 under 35 USC 101, judicial exception, is maintained. Moreover, the newly added claims 32-38 are also rejected under 35 USC 101, judicial exception (See below). 
Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 26-27 and 29-38 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

Independent claim is directing to a method of measuring the levels of one or more  ; comparing the results to the levels of the same biomarker(s) from control subjects, and correlating the results to  

With regard to Eligibility step 1 – Yes, the claimed invention is a process (method for determining the efficacy of a treatment in a subject having insulin sensitivity, insulin resistance or type 2 diabetes) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. 

The key active steps in the current application include, obtaining samples, measuring target molecules in the samples, administering treatment to the subject and determining the efficacy by comparing the results from the measured samples between “before” and “after” treatment (pre- and post-). This determining step (i.e. “if”…) is a mental process by comparing the two sets of data, i.e. increase or decrease of PlexinD1 and COL5A1 before and after the treatment. 

Next, this step also indicates that the treatment is effective when the levels of the natural occurring biomarkers change (i.e. decreased for PlexnD1, increased for Col5A1; also including SAT, VAT, or VAT/SAT ratio in claims 32-38. MPEP instructs that the correlations which are the consequence of how a certain compound is metabolized are in fact laws of nature (See 2106.04(b)(1)). Here the biomarkers referring to PlexinD1, Col5A1, together with SAT, VAT, and how these biomarkers change, are the consequence of how the administering treatment (e.g. drug screening) acts on the body. These steps are considered as a  “data-gathering followed by analysis” scenario under judicial exception. Thus the current invention indeed applies a “law of nature” and abstract idea of comparing. 

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No.  No additional step is recited.

Under Step 2B, whether a claim amounts to significantly more. The answer is No. 

The instant steps, such as obtaining samples, measuring biomarkers, administering followed by measuring biomarkers and comparing are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. For instance, the specification illustrates using conventional PCR, or mRNA Western blot analysis (See Figures 1-10). These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more.  

Applicants’ Remarks on judicial exception under 35 USC 101 are summarized below:
As noted above, Applicant has amended independent Claim 26 and dependent Claim 29. These amendments ensure that the currently pending claims applv natural relationships as opposed to being directed to them. As noted by the USPTO, the Supreme Court has identified such method of treatment claims "as not being implicated by its decisions in Mayo and Myriad because they 'confine their reach to particular applications.'" (See USPTO Memorandum titled "Recent Subj ect Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals" (June 7, 2018); see also "2019 Revised Patent Subj ect Matter Eligibility Guidance" (Jan. 7, 2019), recognizing that "in a growing body of decisions, the Federal Circuit has distinguished between claims that are "directed to" a judicial exception (which require further analysis to determine their eligibility) and those that are not (which are therefore patent eligible)"; see also M.P.E.P. @ 2016.04(d)(2) discussing Vanda).

Applicant’s arguments have been considered but are not persuasive. 

It is noted that applicants’ amendment does not contain the treatment step after determination, i.e. the increase or decrease on PlexinD1 or Col5A1. In fact the previous feature at the end of the claim, i.e. “then continuing to administer the treatment” was rejected as “new matter” under 35 USC 112, first paragraph. The claim now does not have this feature and therefore does not have significant more weight under Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals" (June 7, 2018).

					Conclusion 
14.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641